DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Applicants' arguments in the Request for Continued Examination, filed August 29, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggles. (US 2005/0048007, already of record). The rejection is maintained in regards to 13 and 25.  
Ruggles discloses oral care compositions that may be formulated into toothpastes and rinses (paragraph 0009). The composition may also contain divalent metal cations, such zinc, which may be in the form of soluble inorganic salts such as zinc chloride or may be in the form of organic or inorganic complexes, such zinc aluminosilcate, and zinc carboxymethyloxysuccinate. The amount of divalent metallic ion will typically be in the range of 0.001 to 3.0% by weight of the composition (paragraph 0016). The compositions may also contain oligosaccharides, such as inulin. The oligosaccharide, if present, will be present in an amount of at least 0.01 weight percent of the composition (paragraph 0017). Mouthwashes and rinses may contain a desensitizing agent (paragraph 0019). Toothpastes may contain polishing agents such as calcium carbonate, sodium bicarbonate, tricalcium phosphate, hydrated alumina, silica, bentonite, dicalcium phosphate; solubilizing agents such as propylene glycol, glycerol, vegetable oil, ethanol; other flavorants such as xylitol; thickeners and adhesive gums such as, sodium carrageenan. Surfactants such as, sodium lauryl sulfate may also be utilized (paragraph 0019). A mouthwash comprises water, 0.08% inulin, cetylpyridinium chloride, Pluronic and sodium benzoate (Example 1).  An oral rinse comprises water, zinc chloride, 0.0012% inulin, Pluronic, cetylpyridinium chloride (a surfactant) and ethanol (Example 2). Xylitol was used in amounts of 15 (Example 3) and 4% (Example 7).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  In regard to claim 12, xylitol was used in amounts of 15 (Example 3) and 4% (Example 7), zinc comprises 0.001% to 3.0% and inulin comprises at least 0.01% of the compositions. Therefore, the ratios encompassed by Ruggles would overlap that of the instant claims and the ratio of claim 12 is obvious over Ruggles.

Response to Arguments
The examiner submits that in regards to sufficient rationale or motivation, Ruggles discloses suitable components that may be used in the compositions. For instance, flavorants include xylitol. Xylitol is also a humectant and has other oral care benefits. Therefore, xylitol may be used in the compositions disclosed by Ruggles requiring a flavorant or a humectant because it is suggested by Ruggles. Inulin is used to promote colonic microflora. Therefore, it would have been obvious to use inulin to promote the growth of good bacteria in the mouth. In regard to Applicant’s functional language recited in claim 1, this language is not recited in claims 13 and 25. 

Allowable Subject Matter
 Claims 1 and 10-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims recite the functional language “wherein the amount of inulin is further effective to increase the bacterial growth of S. salivarius, S. oralis, and S. sanguinis in monocultures relative to samples that do not receive any inulin”. This function is not disclosed in the prior art in regards to treating the oral cavity with an oral care composition comprising a combination of inulin, glycerin, zinc citrate and an orally acceptable carrier. Therefore claims 1 and 10-11 appear to be free of the prior art.


Conclusion
Claims 13 and 25 are rejected.
Claims 16 and 21 are withdrawn. 
Claims 1 and 10-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612